 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MELIK POGHOSYAN,                                 No. 1:19-cv-01205-DAD-SAB
12                       Plaintiff,
13              v.                                     ORDER GRANTING DEFENDANT’S
                                                       MOTION TO DISMISS WITH LEAVE TO
14    FIRST FINANCIAL ASSET                            AMEND
      MANAGEMENT, INC., d/b/a as FFAM in
15    California; and DOES 1 through 10,               (Doc. No. 4)
      inclusive,
16
                         Defendants.
17

18

19          This matter is before the court on defendant First Financial Asset Management, Inc.’s

20   (“FFAM”) motion to dismiss. On November 5, 2019, the motion came before the court for

21   hearing. Attorney Meghan George appeared telephonically on behalf of plaintiff, and attorney

22   James Christopher Magid appeared telephonically on behalf of defendant. The court has

23   considered the parties’ arguments and, for the reasons set forth below, will grant the motion to

24   dismiss.

25                                           BACKGROUND

26          Plaintiff Melik Poghosyan originally filed this action in the Fresno County Superior Court

27   on May 3, 2019. (Doc. No. 1-1, Ex. A at 7–16, Compl.) He later filed a First Amended

28   Complaint on August 1, 2019, asserting: (1) a California Unfair Competition Law (“UCL”)
                                                       1
 1   claim; (2) a California False Advertising Law (“FAL”) claim; (3) a California Consumer Legal

 2   Remedies Act (“CLRA”) claim; (4) fraud; (5) a California Rosenthal Fair Debt Collection

 3   Practices Act (“RFDCPA”) claim; and (6) a federal Fair Debt Collection Practices Act

 4   (“FDCPA”) claim. (Doc. No. 1-1, Ex. A at 65–72, First Am. Compl. (“FAC”).)

 5             According to the FAC, plaintiff received a debt collection notice for $803.00 (the “Debt”)

 6   from defendant in January 2010. (Id. at ¶ 6.) Within a month, plaintiff settled the Debt, which

 7   was related to damage to a rental car he had rented, for $603.00 (the “Settlement”). (Id.)

 8   However, when plaintiff attempted to rent a car in July 2018 from Enterprise, a car rental agency,

 9   he was denied and “referred back” to defendant. (Id. at ¶ 7.) After plaintiff contacted defendant,

10   defendant allegedly confirmed that the Debt had been settled but nonetheless refused to notify

11   any third parties of the Settlement. (Id. at ¶¶ 7, 9.) Rather, defendant allegedly informed plaintiff

12   that he would have to pay the $203.00 in dispute (the “Disputed Debt”) before it would notify

13   Enterprise that the Debt had been settled. (Id.)

14             On September 3, 2019, defendant removed this case to this federal court on the basis of

15   federal question jurisdiction. (Doc. No. 1.) Defendant then filed the pending motion to dismiss

16   on September 10, 2019. (Doc. No. 4.) Plaintiff filed his opposition to the motion on October 2,

17   2019 (Doc. No. 7), and defendant filed its reply on October 8, 2019. (Doc. No. 11.)

18                                          LEGAL STANDARDS

19   A.        Motion to Dismiss

20             The purpose of a motion to dismiss pursuant to Rule 12(b)(6) is to test the legal
21   sufficiency of the complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). “Dismissal can

22   be based on the lack of a cognizable legal theory or the absence of sufficient facts alleged under a

23   cognizable legal theory.” Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).

24   A plaintiff is required to allege “enough facts to state a claim to relief that is plausible on its

25   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

26   when the plaintiff pleads factual content that allows the court to draw the reasonable inference
27   that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

28   (2009).
                                                          2
 1           In determining whether a complaint states a claim on which relief may be granted, the

 2   court accepts as true the allegations in the complaint and construes the allegations in the light

 3   most favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Love v.

 4   United States, 915 F.2d 1242, 1245 (9th Cir. 1989). However, the court need not assume the truth

 5   of legal conclusions cast in the form of factual allegations. U.S. ex rel. Chunie v. Ringrose, 788

 6   F.2d 638, 643 n.2 (9th Cir. 1986). While Rule 8(a) does not require detailed factual allegations,

 7   “it demands more than an unadorned, the defendant-unlawfully-harmed-me accusation.” Iqbal,

 8   556 U.S. at 678. A pleading is insufficient if it offers mere “labels and conclusions” or “a

 9   formulaic recitation of the elements of a cause of action.” Twombly, 550 U.S. at 555; see

10   also Iqbal, 556 U.S. at 676 (“Threadbare recitals of the elements of a cause of action, supported

11   by mere conclusory statements, do not suffice.”). Moreover, it is inappropriate to assume that the

12   plaintiff “can prove facts which it has not alleged or that the defendants have violated the . . . laws

13   in ways that have not been alleged.” Associated Gen. Contractors of Cal., Inc. v. Cal. State

14   Council of Carpenters, 459 U.S. 519, 526 (1983).

15           A complaint alleging fraud, as does the plaintiff’s, must satisfy heightened pleading

16   requirements. See Fed. R. Civ. P. Rule 9(b) (“In alleging fraud or mistake, a party must state with

17   particularity the circumstances constituting fraud or mistake.”) “Fraud can be averred by

18   specifically alleging fraud, or by alleging facts that necessarily constitute fraud (even if the word

19   fraud is not used).” Kearns v. Ford Motor Co., 567 F.3d 1120, 1124 (9th Cir. 2009) (internal

20   quotation marks omitted). The “circumstances constituting the alleged fraud [must] be specific
21   enough to give defendants notice of its particular misconduct . . . so they can defend against the

22   charge and not just deny that they have done anything wrong.” Kearns, 567 F.3d at 1124

23   (internal quotation marks omitted) (citing Bly-Magee, 236 F.3d at 1019). To satisfy the

24   particularity standard of Rule 9(b), the plaintiff “must set forth more than the neutral facts

25   necessary to identify the transaction” at issue. Id. (internal quotation marks and citations

26   omitted); see also Vess, 317 F.3d at 1106 (“Averments of fraud must be accompanied by the who,
27   what, when, where, and how of the misconduct charged.”) (internal quotation marks omitted).

28   /////
                                                        3
 1           “When an entire complaint, or an entire claim within a complaint, is grounded in fraud

 2   and its allegations fail to satisfy the heightened pleading requirements of Rule 9(b), a district

 3   court may dismiss the complaint or claim.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1107

 4   (9th Cir. 2003) (citing Bly-Magee v. California, 236 F.3d 1014, 1019 (9th Cir. 2001)).

 5                                            LEGAL ANALYSIS

 6           Defendant argues that plaintiff’s complaint must be dismissed because: 1) he has failed to

 7   allege facts demonstrating an economic injury and therefore lacks standing to assert claims under

 8   the UCL; 2) he does not plead sufficient facts to state a cognizable claim under any of his causes

 9   of action; and 3) his fraud, RFDCPA, and FDCPA claims are time-barred.

10   A.      Voluntary Dismissal of Plaintiff’s FAL and CLRA Claims

11           Plaintiff has agreed to dismissal of his FAL and CLRA claims without prejudice and seeks

12   leave to amend. (Doc. No. 7 at 9.) Defendant does not oppose dismissal with respect to the FAL

13   claim but argues that the CLRA claim should be dismissed with prejudice because it only applies

14   to “‘consumers’ who have engaged in a ‘transaction’ for ‘goods’ or ‘services,’” not to debt

15   collection. (Doc. No. 11 at 3.)

16           1.      The CLRA Applies to This Instance of Debt Collection

17           The CLRA prohibits “unfair methods of competition and unfair or deceptive acts or

18   practices” in relation to “a transaction intended to result or that results in the sale or lease of

19   goods or services to any consumer[.]” Cal. Civ. Code § 1770(a). Goods are defined as “tangible

20   chattels bought or leased for use primarily for personal, family, or household purposes”; services
21   as “work, labor, and services for other than a commercial or business use, including services

22   furnished in connection with the sale or repair of goods”; and consumer as “an individual who

23   seeks or acquires, by purchase or lease, any goods or services for personal, family, or household

24   purposes.” Id. at § 1761. The CLRA also provides that it shall be “liberally construed and

25   applied to promote its underlying purposes, which are to protect consumers against unfair and

26   deceptive business practices and to provide efficient and economical procedures to secure such
27   protection.” Id. at § 1760.

28   /////
                                                          4
 1          Although the California Supreme Court has not yet addressed whether the CLRA applies

 2   to certain types of financial transactions such as debt collection, see, e.g., Underwood v. Future

 3   Income Payments, LLC, No. SACV171570DOCDFMX, 2018 WL 4964333, at *12 (C.D. Cal.

 4   Apr. 26, 2018) (discussing this in relation to lump sum loans that were repaid using borrowers’

 5   pensions); Rex v. Chase Home Fin. LLC, 905 F. Supp. 2d 1111, 1156 (C.D. Cal. 2012) (noting the

 6   same with regards to mortgage loans and the activities involved in receiving and maintaining

 7   them), this court must apply “California law as we believe the California Supreme Court would

 8   apply it.” In re KF Dairies, Inc. & Affiliates, 224 F.3d 922, 924 (9th Cir. 2000).

 9          Defendant urges the court to find that debt collection is neither a good nor a service under

10   the CLRA, citing the decisions in Fairbanks v. Superior Court, 46 Cal. 4th 56 (2009) and Berry v.

11   American Express Publ’g, Inc., 147 Cal. App. 4th 224 (2007). In Fairbanks, the California

12   Supreme Court declared that life insurance policies are not services as defined by the CLRA, and

13   that ancillary services provided by life insurance providers do not bring such policies within the

14   CLRA’s coverage. 46 Cal. 4th at 61, 65. In Berry, a California Court of Appeal decided that

15   “credit transactions separate and apart from any sale or lease of goods or services” are not

16   covered by the CLRA. 147 Cal. App. 4th at 233.

17          However, neither of these decisions precludes the possibility that debt collection—

18   especially of debt related to a good or service—falls under the purview of the CLRA. Here, the

19   collection of debt that plaintiff incurred in connection to a car rental (i.e. the short-term “lease” of

20   a “tangible” “good” for “personal . . . purposes”) is distinguishable from insurance and credit
21   cards.1 Cf. Fairbanks, 46 Cal. 4th at 61, 65 (noting that life insurance policies are “not work or

22   1
       Some courts have extended Fairbanks’ logic to mortgage loans and mortgage loan servicing.
23   See, e.g., Alborzian v. JPMorgan Chase Bank, N.A., 235 Cal. App. 4th 29, 33, 40 (2015)
     (“Fairbanks applies with equal force to [mortgage] lenders.”); Jamison v. Bank of Am., N.A., 194
24   F. Supp. 3d 1022, 1032 (E.D. Cal. 2016) (agreeing with Alborzian and applying Fairbanks to
     mortgage services). However, the California Supreme Court has not affirmed this extension of
25   law. Moreover, the holding in Fairbanks was premised on unambiguous statutory language—at
26   least with regards to insurance—and legislative history that indicated that the California
     Legislature intended to omit insurance from the CLRA’s definition of services. Fairbanks, 46
27   Cal. 4th at 61–62. Neither rationale applies here. The court therefore declines to preemptively
     cabin a statute that, by design, is to be construed and applied liberally. See Cal. Civ. Code §
28   1760.
                                                         5
 1   labor, nor is it related to the sale or repair of any tangible chattel”); Berry, 147 Cal. App. 4th at

 2   223 (holding that “the issuance of a credit card [even one with an annual fee] was not ‘a

 3   transaction intended to result or which results in the sale or lease of goods or services to [a]

 4   consumer’”).

 5           Moreover, plaintiff alleges that FFAM refused to notify Enterprise, the car rental agency

 6   that plaintiff had been trying to rent a car from, that his Debt had been settled unless he paid the

 7   Disputed Debt. It is reasonable to infer at this stage of the litigation that FFAM intended to

 8   leverage plaintiff’s desire to rent a car to coerce him into paying the Disputed Debt; such a

 9   transaction could be viewed as one that is either indirectly “intended to result,” or incidentally

10   “results in the sale or lease of goods or services[.]” Cal. Civ. Code § 1770(a).

11           Keeping in mind the CLRA’s statutory command that it shall be “liberally construed and

12   applied” to promote its purpose of protecting consumers against unfair and deceptive business

13   practices, California Civil Code § 1760, the court concludes that the CRLA applies to the instance

14   of debt collection at issue in this case. See Hernandez v. Hilltop Fin. Mortg., Inc., 622 F. Supp.

15   2d 842, 849 (N.D. Cal. 2007) (“In similar matters involving financial transactions, the California

16   Supreme Court and intermediate appellate divisions have found the CLRA applicable.”) (listing

17   cases involving individual retirement accounts, automobile loans, and mortgage financing

18   services). Dismissal with prejudice is therefore inappropriate; plaintiff’s FAL and CLRA claims

19   will instead be dismissed with leave to amend.

20   2.      Plaintiff’s Fraud Claim
21           Defendant next argues that plaintiff’s fraud claim must fail because it: 1) is time-barred;

22   and 2) fails to plead sufficient facts to state a claim. (Doc. No. 4 at 14–15.)

23           1.     The Statute of Limitations Does Not Bar Plaintiff’s Fraud Claim

24           California law starts the clock on fraud’s three-year statute of limitations when the

25   plaintiff discovers the facts constituting the fraud or mistake. See Cal. Civ. Proc. Code § 338;

26   Meadows v. Bicrodyne Corp., 785 F.2d 670, 672 (9th Cir. 1986) (“This circuit has held that the
27   three years do not begin to run until plaintiff discovers the facts constituting the violation or in the

28   /////
                                                         6
 1   exercise of reasonable diligence should have discovered them.”) (internal quotation marks and

 2   citations omitted).

 3          Defendant argues that here the statute of limitations started to accrue on the date on which

 4   plaintiff settled the Debt, sometime in January or February 2010. (Doc. No. 4 at 14–15.) Plaintiff

 5   counters that he only discovered that the Settlement was fraudulent in July 2018, “at the time that

 6   Defendant acknowledged the settlement, but still attempted to collect on an uncollectable debt[.]”

 7   (Doc. No. 7 at 10) (emphasis omitted). Plaintiff’s contention appears to implicitly invoke the

 8   discovery rule or, alternatively, the principle of fraudulent concealment. The California Supreme

 9   Court has described the discovery rule as follows:

10                  [T]he plaintiff discovers the cause of action when he at least suspects
                    a factual basis, as opposed to a legal theory, for its elements, even if
11                  he lacks knowledge thereof—when, simply put, he at least suspects .
                    . . that someone has done something wrong to him, “wrong” being
12                  used, not in any technical sense, but rather in accordance with its “lay
                    understanding.” He has reason to discover the cause of action when
13                  he has reason at least to suspect a factual basis for its elements. He
                    has reason to suspect when he has notice or information of
14                  circumstances to put a reasonable person on inquiry; he need not
                    know the specific “facts” necessary to establish the cause of action;
15                  rather, he may seek to learn such facts through the process
                    contemplated by pretrial discovery; but, within the applicable
16                  limitations period, he must indeed seek to learn the facts necessary
                    to bring the cause of action in the first place—he cannot wait for them
17                  “to find” him and “sit on” his “rights”; he must go find them himself
                    if he can and file suit if he does.
18

19   Norgart v. Upjohn Co., 21 Cal. 4th 383, 397–98 (1999); see also Platt Elec. Supply, Inc. v. EOFF

20   Elec., Inc., 522 F.3d 1049, 1054 (9th Cir. 2008) (internal quotation marks and citations omitted)
21   (applying the discovery rule to fraud claims). Similarly:

22                  A close cousin of the discovery rule is the well accepted principle of
                    fraudulent concealment. The rule of fraudulent concealment is
23                  applicable whenever the defendant intentionally prevents the
                    plaintiff from instituting suit[.] In order to establish fraudulent
24                  concealment, the complaint must show: (1) when the fraud was
                    discovered; (2) the circumstances under which it was discovered; and
25                  (3) that the plaintiff was not at fault for failing to discover it or had
                    no actual or presumptive knowledge of facts sufficient to put him on
26                  inquiry. In urging lack of means of obtaining knowledge, it must be
                    shown that in the exercise of reasonable diligence the facts could not
27                  have been discovered at an earlier date.
28   Platt Elec. Supply, 522 F.3d at 1055 (internal quotation marks and citations omitted) (applying
                                                        7
 1   the principle of fraudulent concealment to fraud claims).

 2            According to the FAC, defendant effectively concealed its refusal to confirm the existence

 3   of the Settlement to third parties and its surreptitious desire to collect on the settled Debt by

 4   confirming only to plaintiff that the Debt had been settled. (FAC at ¶ 7.) Plaintiff thus had no

 5   reason to suspect that defendant would refuse to report the Settlement to third parties. It was only

 6   when plaintiff attempted to rent a vehicle from Enterprise that he learned that defendant had not

 7   reported the Settlement to Enterprise. (Id. at 7–11.) Defendant provides no explanation as to how

 8   plaintiff could have discovered this alleged deception any earlier through the exercise of due

 9   diligence. (Id.) On these alleged set of facts, the court concludes that the statute of limitations

10   was tolled by both the discovery rule and the principle of fraudulent concealment such that

11   plaintiff’s fraud claim did not start to run until July 2018. The statute of limitations therefore

12   does not bar plaintiff’s fraud claim.

13            2.     Plaintiff’s Fraud Claim Fails to Meet Rule 9(b)’s Pleading Standards

14            Nonetheless, plaintiff’s fraud claims must meet the heightened pleading standards

15   required by Rule 9(b) of the Federal Rules of Civil Procedure. Kearns, 567 F.3d at 1125 (holding

16   that Rule 9(b)’s pleading standards apply to state law fraud claims being litigated in federal

17   court). “To properly plead fraud with particularity under Rule 9(b), ‘a pleading must identify the

18   who, what, when, where, and how of the misconduct charged, as well as what is false or

19   misleading about the purportedly fraudulent statement, and why it is false.’” Scott v. Bluegreen

20   Vacations Corp., No. 1:18-cv-649-AWI-EPG, 2018 WL 6111664, at *5 (E.D. Cal. Nov. 21,
21   2018) (quoting Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 964 (9th Cir. 2018)).

22            Here, the allegations of plaintiff’s complaint fail to meet that standard. Although plaintiff

23   has alleged that FFAM is responsible for the alleged fraud, plaintiff has not identified the FFAM

24   employee(s) who perpetuated the fraud.2 Plaintiff also has not identified where the alleged fraud

25
     2
         One judge of this court has aptly observed as follows:
26
                     A number of California federal courts cite to Tarmann v. State
27                   Farm Mut. Auto. Ins. Co., 2 Cal. App. 4th 153, 157 (1991) for the
                     proposition that, in a fraud action against a corporation, a
28                   plaintiff must “allege the names of the persons who made the
                                                         8
 1   took place, nor has he explained how the events he has described in his complaint amounts to a

 2   fraud. While plaintiff alleges that he settled his debt with defendant, he does not describe with

 3   sufficient specificity the terms of the Settlement or how defendant “intentionally and recklessly

 4   misled” him. (FAC at ¶ 49.) He also does not specify whether defendant communicated with any

 5   third parties about the Debt and, if so, what defendant told them about the status of that Debt.

 6   Without these key factual allegations, plaintiff cannot sustain his fraud claim. Accordingly, that

 7   claim will be dismissed with leave to amend.

 8   3.      Plaintiff’s RFDCPA and FDCPA Claims

 9           Plaintiff also alleges that defendants used “unfair and unconscionable means to collect or

10   attempt to collect a debt,” “knowingly submitt[ed] false or inaccurate [information],” and

11   “willfully conceal[ed] adverse information bearing upon a person’s credit[worthiness], credit

12   standing, or credit capacity.” (FAC at ¶ 25(c)–(d).) Defendant argues that plaintiff’s RFDCPA

13   and FDCPA claims should be dismissed because: 1) they are partially time-barred; and 2)

14   plaintiff does not allege facts that demonstrate any violation of the RFDCPA or FDCPA. (Doc.

15   No. 4 at 15–17.)

16   /////

17

18                  allegedly fraudulent representations, their authority to speak, to
                    whom they spoke, what they said or wrote, and when it was said or
19                  written.” See Moss v. Infinity Ins. Co., 197 F. Supp. 3d 1191, 1198
                    (N.D. Cal. 2016); Tapia v. Davol, Inc., 116 F. Supp. 3d 1149, 1163
20                  (S.D. Cal. 2015); Meixner v. Wells Fargo Bank, N.A., 101 F. Supp.
                    3d 938, 956 (E.D. Cal. 2015); Delarosa v. Boiron, Inc., 818 F.
21                  Supp. 2d 1177, 1191 (C.D. Cal. 2011). This Court questions the
                    reliance on this specific provision of Tarmann as properly
22                  interpreting Rule 9(b), since Tarmann is a state court decision
                    regarding California state procedure. See Boring v. Nationstar
23                  Mortg., LLC, 2014 WL 5473118, at *5 (E.D. Cal. Oct. 28, 2014)
                    (“In an action pending in federal court, ‘the Federal Rules of Civil
24                  Procedure apply . . . irrespective of whether the substantive law at
                    issue is state or federal.’” (quoting Vess, 317 F.3d at 1102)).
25                  While Tarmann's level of detail may be important against a
                    corporation to satisfy Rule 9(b), this should be considered under the
26                  circumstances of each case, not as a hard-and-fast rule of federal
                    procedure.
27
     Scott, 2018 WL 6111664, at *5. The undersigned agrees with this view of Tarmann’s impact on
28   the assessment of whether Rule 9(b)’s pleading requirements have been met.
                                                      9
 1          1.      The Statutes of Limitations Do Not Bar Plaintiff’s RFDCPA and FDCPA Claims

 2          Plaintiff’s RFDCPA and FDCPA claims are subject to a one-year statute of limitations.

 3   See Cal. Civ. Code § 1788.30(f) (providing “one year from the date of the occurrence of the

 4   [RFDCPA] violation” to sue); 15 U.S.C. § 1692k(d) (permitting FDCPA actions “within one year

 5   from the date on which the violation occurs”). Defendant argues that because the Debt was

 6   settled in January 2010 and plaintiff did not sue until May 2019, any claims based on events that

 7   occurred prior to May 2018 are time-barred. (Doc. No. 4 at 15–16.) Plaintiff acknowledges the

 8   applicable statute of limitations but argues that the “conduct that [he] alleges is a violation of the

 9   debt collection laws is Defendant’s subsequent attempts to collect on a debt that is uncollectable

10   by virtue of the fact that the debt had been settled,” which occurred in July 2018, less than one

11   year before the filing of this suit. (Doc. No. 7 at 5–6) (emphasis in original); (FAC at ¶ 7.) The

12   court concludes that plaintiff’s claims are not time-barred to the extent they are based on

13   defendant’s attempts to collect on the Debt after May 2018.

14          2.      Plaintiff’s RFDCPA and FDCPA Claims Fail to Meet Rule 9(b)’s Pleading

15                  Standards

16          Next, defendant argues that plaintiff has not sufficiently alleged a violation of the

17   RFDCPA or FDCPA. (Doc. No. 4 at 16.) According to defendant, plaintiff has not alleged that

18   “FFAM continued collection attempts on the Debt after reaching Settlement” and has not alleged

19   facts demonstrating that FFAM “misrepresented the character, amount, or legal status of the

20   Debt . . . provided false representations or deceptive means to collect or attempted to collect the
21   debt . . . informed others that Plaintiff continued to owe a Debt to FFAM . . . [or] ever informed

22   him that settling his . . . Debt would allow him to rent a car from Enterprise in the future[.]” (Id.

23   at 16–17.) Plaintiff points out that in the FAC he alleges that “Defendant was explicitly

24   continuing collection attempts on the debt that it had settled nearly 8 years earlier” and that

25   “Defendant was refusing to notify any third parties . . . that Plaintiff’s debt had been settled with

26   Defendant nearly 8 years prior.” (FAC at ¶¶ 8–9.) In response, defendant argues that plaintiff’s
27   claims, even if true, still must fail because: 1) plaintiff acknowledged that defendant had

28   “confirmed the settlement” in his FAC; and 2) merely seeking “voluntary repayment of a time-
                                                        10
 1   barred” debt is not a violation of the FDCPA.3 (Doc. No. 11 at 4–5.)

 2          As a preliminary matter, the court notes that plaintiff’s RFDCPA and FDCPA claims are

 3   subject to Rule 9(b)’s heightened pleading standards because the conduct that serves as the basis

 4   of plaintiff’s RFDCPA and FDCPA claims is also the basis of his fraud claims and so “sound in

 5   fraud.” See Kearns, 567 F.3d at 1125 (“A plaintiff may allege a unified course of fraudulent

 6   conduct and rely entirely on that course of conduct as the basis of that claim. In that event, the

 7   claim is said to be ‘grounded in fraud’ or to ‘sound in fraud,’ and the pleading . . . as a whole

 8   must satisfy the particularity requirement of Rule 9(b).”). Because of that, plaintiff’s RFDCPA

 9   and FDCPA claims fail for the same reasons that his fraud claim fails: the allegations of the FAC

10   in support of those claims lack the specificity required by Rule 9(b). They do not identify with

11   whom at FFAM plaintiff interacted, what they or FFAM promised, where the alleged conduct

12   happened, what was agreed to as part of the Settlement, how defendant’s conduct amounts to a

13   violation of the FRDCPA and FDCPA, and whether defendant communicated anything to

14   Enterprise or any other third parties. Simply put, plaintiff’s vague and generalized allegations

15   make it difficult for the court to ascertain whether plaintiff may allege an actionable FRDCPA or

16   FDCPA claim. Therefore, those claims will be dismissed with leave to amend.

17   4.     Plaintiff’s UCL Claim

18          1.      Plaintiff Has Established Standing to Sue Under the UCL

19          To establish standing to sue under the UCL, a party must “(1) establish a loss or

20   deprivation of money or property sufficient to qualify as injury in fact, i.e., economic injury, and
21   (2) show that that economic injury was the result of, i.e., caused by, the unfair business practice

22   or false advertising that is the gravamen of the claim.” Kwikset Corp. v. Superior Court, 51 Cal.

23

24   3
       Although the court need not reach these issues for the reasons noted below, it notes that: 1) the
     fact that defendant allegedly informed plaintiff that the Debt had been settled does not mean that
25   defendant did not nevertheless try to illegally collect on a settled debt or misrepresent the status
26   of that debt to third parties; 2) defendant cites no binding authority for the proposition that
     seeking “voluntary repayment of a time-barred” debt is permissible; and 3) even if such a
27   proposition were to be true, it would not apply here because plaintiff alleges in the FAC that
     defendant attempted to condition disclosure of the Settlement to third parties on payment of the
28   Disputed Debt. (See Compl.)
                                                         11
 1   4th 310, 322 (2011). This requirement was imposed by California voters in 2004 and it was

 2   designed to prevent suits from people who had not actually “‘used the defendant’s product or

 3   service, viewed the defendant’s advertising, or had any other business dealing with the

 4   defendant[.]’” Californians for Disability Rights v. Mervyn’s, LLC, 39 Cal. 4th 223, 228 (2006)

 5   (quoting Prop. 64, § 1, subd. (b)(1)–(4)).

 6                  There are innumerable ways in which economic injury from unfair
                    competition may be shown. A plaintiff may (1) surrender in a
 7                  transaction more, or acquire in a transaction less, than he or she
                    otherwise would have; (2) have a present or future property interest
 8                  diminished; (3) be deprived of money or property to which he or she
                    has a cognizable claim; or (4) be required to enter into a transaction,
 9                  costing money or property, that would otherwise have been
                    unnecessary.
10

11   Kwikset Corp., 51 Cal. 4th at 323; see also Hall v. Time Inc., 158 Cal. App. 4th 847, 854

12   (2008), as modified (Jan. 28, 2008) (listing various types of economic injury). However, the

13   court must also be mindful that:

14                  While the economic injury requirement is qualitatively more
                    restrictive than federal injury in fact, embracing as it does fewer
15                  kinds of injuries, nothing in the text of Proposition 64 or its
                    supporting arguments suggests the requirement was intended to be
16                  quantitatively more difficult to satisfy. Rather, we may infer from
                    the text of Proposition 64 that the quantum of lost money or property
17                  necessary to show standing is only so much as would suffice to
                    establish injury in fact; if more were needed, the drafters could and
18                  would have so specified. Cf. Prop. 64, § 1, subd. (e) (“It is the intent
                    of the California voters in enacting this act to prohibit private
19                  attorneys from filing lawsuits for unfair competition where they have
                    no client who has been injured in fact under the standing
20                  requirements of the United States Constitution.”) In turn, federal
                    courts have reiterated that injury in fact is not a substantial or
21                  insurmountable hurdle; as then Judge Alito put it: “Injury-in-fact is
                    not Mount Everest.” Danvers Motor Co., Inc. v. Ford Motor
22                  Co., 432 F.3d 286, 294 (3d Cir. 2005). Rather, it suffices for federal
                    standing purposes to “‘allege[] some specific, ‘identifiable trifle’ of
23                  injury.’”
24   Kwikset Corp, 51 Cal. 4th at 324.

25          Defendant argues that plaintiff’s allegations that he was denied a rental car from a non-

26   party to this case and suffered “actual damages” due to emotional distress, are not economic
27   injuries. (Doc. No. 4 at 9; see also FAC at ¶¶ 6–11, 26.) Plaintiff contends that he alleged in his

28   FAC that he was “caused to incur additional damages,” denied the opportunity to rent a car,
                                                       12
 1   “deprived of money,” and is at risk of “suffering unknown damages into the future.” (FAC at ¶¶

 2   6–11, Doc. No. 7 at 4–5.)

 3           However, the risk of suffering speculative, unknown damages in the future is insufficient

 4   to support a UCL claim. See JaM Cellars, Inc. v. Vintage Wine Estates, Inc., No. 17-01133-CRB,

 5   2017 WL 2535864, at *4 (N.D. Cal. June 12, 2017) (“A UCL plaintiff must allege that it has

 6   suffered injury in fact, and not just possible future injury.”); Cal. Bus. & Prof. Code § 17204

 7   (“Actions for relief pursuant to this chapter shall be prosecuted . . . by a person who has suffered

 8   injury in fact and has lost money or property as a result of the unfair competition.”) (emphasis

 9   added). In addition, plaintiff’s inability to rent a car from Enterprise does not comport with the

10   way the California Supreme Court has defined economic injury. See Kwikset, 51 Cal. 4th at 323

11   (listing various categories of economic injury, none of which include an inability to enter into a

12   transaction).

13           The court can, however, infer at least one instance of economic injury: the $603.00 that

14   plaintiff paid in the Settlement, an agreement that plaintiff now believes to be unfair, fraudulent,

15   or an unlawful business practice. (FAC at ¶ 6.) Although defendant contends that the $603.00

16   Settlement represents a “net benefit” to plaintiff because it is less than the $803.00 Debt

17   originally owed by plaintiff, this does not obviate the fact that plaintiff might have abstained from

18   entering that Settlement had he known that defendant would refuse to notify third parties that the

19   Debt had been settled. See Kwikset Corp., 51 Cal. 4th at 323 (holding that plaintiffs have

20   standing under the UCL when they allege that unfair competition caused them to “enter into a
21   transaction, costing money or property, that would otherwise have been unnecessary”). The court

22   concludes that plaintiff has therefore plead sufficient facts to establish standing under the UCL.

23           2.      Plaintiff Does Not State a Viable UCL Claim

24   Under the UCL, an act of unfair competition includes “any unlawful, unfair or fraudulent

25   business act or practice,” and California courts recognize each of these three prongs as separate

26   and distinct theories of liability. See Cal. Bus. & Prof. Code § 17200; Lozano v. AT & T Wireless
27   Servs., Inc., 504 F.3d 718, 731 (9th Cir. 2007) (citing Cel-Tech Commc'ns, Inc. v. Los Angeles

28   /////
                                                       13
 1   Cellular Tel. Co., 20 Cal. 4th 163, 180 (1999)). Although plaintiff alleges a UCL claim under all

 2   three prongs, defendant argues that each of plaintiff’s theories of liability is fatally flawed.

 3           “A ‘business act or practice’ is ‘unlawful’ under the unfair competition law if it violates a

 4   rule contained in some other state or federal statute.” Sandoz Inc. v. Amgen Inc., ___ U.S. ___,

 5   137 S. Ct. 1664, 1673 (2017) (citing Rose v. Bank of America, N. A., 57 Cal. 4th 390, 396

 6   (2013)). In effect, the UCL “borrows violations of other laws and treats them as unlawful

 7   practices that the unfair competition law makes independently actionable. . . . [V]irtually any

 8   state, federal or local law can serve as the predicate for an action” under the UCL. Davis v.

 9   HSBC Bank Nevada, N.A., 691 F.3d 1152, 1168 (9th Cir. 2012) (citations and internal quotation

10   marks omitted). However, plaintiff’s theory of liability under the “unlawful” prong fails here

11   because he has not viably alleged a violation of any other laws, as noted above. Until he cures

12   this defect, plaintiff cannot sustain a claim under the “unlawful” prong of the UCL.

13          To advance a theory of fraud under the UCL, a plaintiff must allege facts showing that

14   reasonable members of the public are likely to be deceived by the allegedly fraudulent conduct.

15   See Davis, 691 F.3d at 1169. Such a claim is subject to Rule 9(b)’s particularity requirements,

16   see In re Anthem, Inc. Data Breach Litig., 162 F. Supp. 3d 953, 990 (N.D. Cal. 2016) (“Claims

17   stated under the fraud prong of the UCL are subject to the particularity requirements of Federal

18   Rule of Civil Procedure 9(b).”), and must include “an account of the time, place, and specific

19   content of the false representations” being alleged. Swartz v. KPMG LLP, 476 F.3d 756, 764 (9th

20   Cir. 2007) (internal quotation marks omitted). According to defendant, plaintiff’s theory of fraud
21   fails because it does not allege any facts “demonstrating that ‘members of the general public’ are

22   likely to be deceived, given that Plaintiff’s allegations are limited to his own private negotiations

23   regarding the Settlement.” (Doc. No. 4 at 11.) Plaintiff, in response, reiterates his conclusory

24   allegation that defendant’s “representations were part of a common scheme to mislead

25   consumers[.]” (Doc. No. 7 at 9.) Plaintiff, however, does not allege any facts that would support

26   such a theory.
27          Similar deficiencies plague plaintiff’s theory of liability under the “unfair” prong of the

28   UCL. Courts in the Ninth Circuit have recognized that there are at least three separate tests to
                                                        14
 1   determine if conduct is “unfair” under the UCL. See Davis, 691 F.3d at 1170–71; In re Anthem,

 2   Inc. Data Breach Litig., 162 F. Supp. 3d at 989–90; Ehret v. Uber Techs., Inc., 68 F. Supp. 3d

 3   1121, 1137 (N.D. Cal. 2014). In this case, both parties adopt the test that examines whether the

 4   alleged conduct violates public policy or is “tethered to specific constitutional, statutory, or

 5   regulatory provisions.” (Doc. Nos. 4 at 11; 7 at 8.) But because plaintiff has not viably alleged a

 6   violation of any constitutional, statutory, or regulatory provisions, he cannot proceed under the

 7   “unfair” prong of the UCL. Accordingly, plaintiff’s UCL claim will also be dismissed with leave

 8   to amend.

 9                                             CONCLUSION

10          For the reasons discussed above:

11          1.      Defendant’s motion to dismiss (Doc. No. 4) is granted with leave to amend; and

12          2.      Any amended complaint shall be filed within thirty (30) days of service of this

13                  order.

14   IT IS SO ORDERED.
15
        Dated:     January 27, 2020
16                                                       UNITED STATES DISTRICT JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        15
